Order, Supreme Court, New York County (Carol R. Edmead, J.), entered November 5, 2007, which denied plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Elaintiff alleges she was injured when suddenly struck by five falling rolls of bubble wrap as she pushed a shopping cart in defendant’s store. Her prediscovery motion was based solely on her own self-serving observations, without any statement as to the presence of witnesses or what might have caused the rolls to fall, and was thus insufficiently supported (see e.g. Uddin v City of New York, 52 AD3d 422 [2008]; McGlynn v Palace Co., 262 AD2d 116 [1999]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.